


117 HRES 537 IH: MEMBERS Resolution
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 537
IN THE HOUSE OF REPRESENTATIVES

July 19, 2021
Mr. Brendan F. Boyle of Pennsylvania submitted the following resolution; which was referred to the Committee on Rules

RESOLUTION
Amending the Rules of the House of Representatives to limit the eligibility for nomination to serve as Speaker of the House of Representatives to Members and Members-elect of the House.


1.Short titleThis resolution may be cited as the Mandating that being an Elected Member Be an Essential Requirement for Speakership Resolution or the MEMBERS Resolution.  2.Limiting eligibility for nomination to Speaker to Members and Members-electRule I of the Rules of the House of Representatives is amended by adding at the end the following new clause:


Eligibility for nomination to serve as Speaker13.An individual is not eligible to be nominated to serve as Speaker unless the individual is a Member, Delegate, or Resident Commissioner (or, in the case of a nomination made prior to the beginning of the Congress in which the individual would serve as Speaker, is a Member-elect, Delegate-elect, or Resident Commissioner-elect). .  